Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed did not disclose the molecular weight distribution of claim 11 as applying to the entire graft copolymer but only to the shell.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 4430478).
The reference discloses a molding material containing two graft bases with a particle size of 0.05-0.18 and 0.25-0.6 microns in a ratio of 1:4 to 4:1 produced in a process in which the smaller particles have been enlarged by agglomeration to a .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 4430478) in view of LG CHEMICAL (EP 3243875), cited by applicants and Wagner et al. (US 20200157699).
The primary reference does not disclose anything about plating adhesion. Note applicants Izod impact strengths as in claim 10 in Table 4 of the primary reference. Note LG CHEMICAL for applicants plating adhesion strength in Table 2. Note Wagner in paragraph 2 disclosing that thermoplastics which are subject to plating are in high demand for their functional and or decorative effect. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to confer the plating adhesion property of LG CHEM on the composition of the primary reference motivated by the teachings of Wagner that plated materials are in high demand due to 
The above rejection relies on a reference newly cited by applicants (LG CHEM) after payment of a 1.17(p) fee and accordingly this Office action can be made FINAL, MPEP 609 or alternatively can be made FINAL necessitated by applicants’ amendment. 

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 7-12-21 have been fully considered but they are not persuasive. Schmitt discloses that in “carrying out the graft polymerization, the conditions must be chosen to ensure that from 10 to 50% by weight of the monomers (bc) and (bd) which form the hard phase (ba) are grafted to the grafting base” and thus Schmitts’ teaching encompass graft ratios of 50% notwithstanding that some characteristics may not be optimum at this graft ratio level. The examples of applicants Table 1 vary by other factors besides graft ratio such as molecular weight and molecular weight distribution, factors by which the rejected claims and reference do not differ and applicants are relying on limitations not present in the claims with regard to their impact strength results. Furthermore Schmitts’ impact strengths are in some cases higher than the highest impact strengths measured by applicants. See Table 4 of Schmitt in this regard.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
7-22-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765